Citation Nr: 0912356	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-04 618	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for tinea pedis 
with onychomycosis and tinea versicolor, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veteran s Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 
1989 to February 1992.  This matter comes to the Board of 
Veteran s' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veteran s Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In March 2006, the Veteran testified before the undersigned 
via videoconference.  In May 2006, the Board remanded this 
claim for further development.  The case was returned to the 
Board and in April 2007, the Board issued a decision, denying 
increased ratings for the issues listed on the first page of 
this decision. 

The Veteran appealed the Board's April 2007 determination to 
the United States Court of Appeals for Veteran s Claims 
(Court) and in September 2008, the Court vacated the Board's 
decision as to the matters listed on the first page of this 
decision and remanded the issues to the Board for 
readjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In May 2006, the Board remanded this claim with instructions 
regarding examinations of the Veteran's skin and right knee 
disorders.  As to the right knee, the clinician was requested 
to specifically note the limitation of extension and flexion 
of the right knee.  The examiner was also instructed to note 
whether there is any recurrent subluxation or lateral 
instability of the knee and, if so, to state whether it is 
slight, moderate, or severe.  As to the skin disorder, the 
examiner was asked to specifically note whether the Veteran's 
skin disability is characterized as having ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, and whether it is exceptionally repugnant.  
The examiner also was instructed to specifically note whether 
more than 40 percent of the Veteran 's entire body or exposed 
areas is affected by the disability or whether the Veteran 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  

A VA examination was conducted in August 2006.  On 
examination of the right knee, while range of motion was 
noted, the examiner did not address whether there is any 
recurrent subluxation or lateral instability, and if so, the 
degree of severity of the subluxation or instability.  Also 
examination of the skin was performed; however, the examiner 
did not address the use of any systemic therapy during the 
past12-month period.  Thus, the examination was not in 
compliance with the remand instructions.  In Stegall v. West, 
11 Vet. App. 268 (1998), the Court held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans' Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  

Additionally, the Veteran was last examined for disability 
purposes in 2006, almost three years ago.  The Court has also 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination. . . ." Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Accordingly, a medical examination is in 
order to determine the current extent of the symptomatology 
of Veteran's service-connected disorders.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990). 

During the pendency of this appeal, the Court issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In this case, the Court found that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The Veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the Veteran's claims.

Also, in readjudicating the Veteran 's claims for increased 
ratings, the RO must consider whether staged ratings are 
appropriate if the factual findings show distinct time 
periods where the service-connected disabilities exhibit 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007) (citing 
Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as outlined by the Court in 
Vasquez-Flores v. Peake.  

2.  Schedule the Veteran for an 
orthopedic examination to evaluate his 
right knee disorder.  The examiner is 
requested to determine the severity of 
the Veteran's service-connected right 
knee disorder with specific findings of 
impairment reported in detail.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies, including X-rays, should be 
accomplished.   The examiner should 
conduct range of motion studies of the 
right knee, expressed in degrees.  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
right knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also indicate whether, 
and to what extent, the Veteran 
experiences likely functional loss of 


the right knee due to pain and/or any of 
the other symptoms noted above during 
flare- ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion. 

The physician should identify all 
impairments affecting the right knee. The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking.  Any instability should be 
classified as mild, moderate, or severe.  
The examiner should specifically indicate 
whether arthritis is present (confirmed 
by X-ray findings).  All findings and 
conclusions must be supported by complete 
rationale.   

3.  Schedule the Veteran for a VA 
dermatology examination to assess the 
current severity of his skin disorder.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review of the pertinent medical and 
other history.  Pursuant to regulatory 
requirements, ask the examiner to provide 
specific findings as to the percentage of 
the Veteran's body affected by this 
disorder, as well as the percentage of 
the exposed areas.  The examiner must 
also document whether treatment has 
included systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and the total 
duration during the past 12 months.  The 
examination report should include a 
detailed account of all symptomatology 
found to be present to include if there 
is any ulceration, extensive exfoliation, 
or 


crusting, and if there are any systemic 
or nervous manifestations.  The examiner 
should indicate if the disorder is 
exceptionally repugnant.  Color 
photographs should be taken.  All 
findings must be supported by complete 
rationale. 

3. After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
increased ratings, in light of all 
pertinent evidence and legal authority, 
to include discussion of whether staged 
ratings pursuant to Hart are warranted.  
The RO should document its specific 
consideration of the former and revised 
applicable criteria for rating diseases 
and injuries of the skin as appropriate, 
and include whether separate ratings are 
warranted for the Veteran's right knee 
disorder.  

If the any benefit sought is not granted 
in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran s' Appeals or by the United States Court 


of Appeals for Veteran s Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veteran s Law Judge, Board of Veteran s' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veteran s' Appeals is appealable to the United 
States Court of Appeals for Veteran s Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




